Filed 7/23/14 P. v. Bruni CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B254077

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA418701)
         v.

ANNE BRUNI,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Kristi
Lousteau, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Appeal dismissed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
        On December 11, 2013, defendant Anne Bruni entered a no contest plea to a
charge she possessed methamphetamine on or about November 21, 2013, in violation of
Health and Safety Code section 11377, subdivision (a). The trial court suspended
imposition of sentence and placed defendant on probation.
        The trial court denied defendant’s request for a certificate of probable cause, but
she filed a timely appeal. We appointed counsel to represent defendant on appeal. After
examining the record, counsel filed an opening brief raising no issues and asking this
court to independently review the record. On May 14, 2014, we advised defendant she
had 30 days within which to personally submit any contentions or issues she wished us to
consider. To date, we have received no response.
        Defendant’s no contest plea and failure to obtain a certificate of probable cause
limit the potential scope of defendant’s appeal to “[g]rounds that arose after entry of the
plea and do not affect the plea’s validity” or “[t]he denial of a motion to suppress
evidence under Penal Code section 1538.5.” (Cal. Rules of Court, rule 8.304(b); Pen.
Code, § 1237.5.) We have examined the entire record and have found that no arguable
issues of any sort exist, let alone issues cognizable without a certificate of probable cause.
We are satisfied that defendant’s attorney has fully complied with his responsibilities.
(People v. Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436,
441.)




                                              2
                                    DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED.


                                                MILLER, J.*
We concur:


      CHANEY, Acting P. J.


      JOHNSON, J.




        * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                            3